EXHIBIT 10(h)






AMENDMENT


TO


SHARE EXCHANGE AND ACQUISITION AGREEMENT


BY AND AMONG


PURCHASE POINT MEDIA CORP.


AND


POWER SPORTS FACTORY, Inc.




THIS AMENDMENT, dated as of August 31, 2007 (“this Amendment”), amends the Share
Exchange and Acquisition Agreement, made and entered into as of April 24, 2007
(the “Agreement”), by and among Purchase Point Media Corp., a Minnesota
corporation ("PPMC"), and Power Sports Factory, Inc., a Delaware corporation
("PSF"), and Stanislav Rubakh, the sole shareholder of PSF (the "PSF
SHAREHOLDER").  Unless otherwise provided in this Amendment, defined terms used
herein shall have the same meaning as provided in the Agreement.


RECITALS


A.         The Agreement provides that PPMC shall acquire from the PSF
SHAREHOLDER all of the PSF Shares owned by such shareholder on the Closing Date
in exchange for the issuance and delivery by PPMC of one share of Common Stock,
no par value, of PPMC ("Common Stock"), for each common share of PSF (the
"Exchange Ratio"), on the terms and conditions set forth in the Agreement (the
"Exchange"); and


B.          It is intended that, for federal income tax purposes, the Exchange
shall qualify as an exchange described in Section 351 of the of the Internal
Revenue Code of 1986, as amended (the "Code") and a reorganization described in
Section 368 of the Code.


C.          The Agreement provides that prior to Closing (1) a 1:20 reverse
split of the outstanding Common Stock of PPMC shall take place, pursuant to
which PPMC will have no more than 7,620,000 shares of Common Stock outstanding
(the “Reverse Split”), and (2) that the current business of PPMC shall be spun
off to stockholders of record on May 2, 2007, in a dividend (the “PPMC
Dividend”).


D.          On May 4 and May 14, 2007, PPMC filed Preliminary and Definitive
Information Statements (collectively, the “Information Statement”) with the
Securities and Exchange Commission (“SEC”), with regards to the Reverse Split,
the PPMC Dividend and the change of PPMC’s name to Power Sports Factory, Inc.,
and has received a letter of comments on the Information Statement, dated May
31, 2007, from the SEC.


E.          On May 22, 2007, an investor advanced $200,000 to PPMC for the
benefit of PSF, pursuant to a Six Percent (6%) note due August 15, 2007 (the
“Loan”), the funds for which were advanced to PSF by PPMC.


F.          Whereas, on May 14, 2007, PPMC issued 60,000,000 shares of Common
Stock to the PSF SHAREHOLDER (the “Control Shares”), and prior to Closing, the
PSF SHAREHOLDER transferred certain of the shares of PSF owned by him to certain
other persons (collectively the PSF SHAREHOLDER and such other PSF shareholders
are collectively referred to herein as the “PSF SHAREHOLDERS”).


G.          The parties hereto desire to amend the Agreement to take into
account the issuance of Control Shares, the transfer of shares of PSF by the PSF
SHAREHOLDER, and to provide for an earlier Closing under the Agreement, at which
shares of a series of preferred stock of PPMC would be issued to the PSF
SHAREHOLDERS and to provide for the preferences, relative and conversion rights
for the terms of such shares, and providing for actions to take place subsequent
to the amended Closing Date.


NOW, THEREFORE, in consideration of the foregoing premises and representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:
 

--------------------------------------------------------------------------------


 
1.           Article I of the Agreement is hereby amended to read in its
entirety as follows:


“ARTICLE I                                EXCHANGE OF SECURITIES


Section 1.1 The Exchange.


On the terms and subject to the conditions of this Agreement, on the Closing
Date, (a) PPMC shall issue and deliver to the PSF SHAREHOLDERS an aggregate
of  1,650,000 shares of Series B preferred stock, no par value, of PPMC (the
“Preferred Stock”), as set forth on the signature page hereof, each such share
of Preferred Stock to be convertible into ten (10) shares of Common Stock on and
after the effective date of the Reverse Split and to have the relative rights
and preferences as set forth in Exhibit I to this Amndment; and (b) the PSF
SHAREHOLDERS shall sell, transfer and deliver to PPMC a certificate or
certificates representing an aggregate of 1,500 shares of common stock, par
value $.001 per share, of PSF, said PSF shares constituting all of the issued
and outstanding shares of stock of PSF, together with a duly executed share
assignment or assignments endorsed in favour of PPMC.


Section 1.2 Exchange Ratio.


(a) Prior to the Closing, PPMC will have no more than 100,000,000 shares of
Common Stock outstanding, of which 60,000,000 shares are owned by the PSF
SHAREHOLDER. In connection with the Closing, it is intended that, the PSF
SHAREHOLDERS would, through the issuance of the Preferred Stock, receive an
aggregate of 16,500,000 additional shares of PPMC Common Stock upon conversion
of the Preferred Stock following effectiveness of the Reverse Split.”




2.           Article II, Section 2.1, of the Agreement is hereby amended to read
in its entirety as follows:


“ARTICLE II                                THE CLOSING
 
Section 2.1 Closing Date.


The closing of the Exchange and the other transactions contemplated by this
Agreement (the "Closing") shall take place at the offices of PSF, which address
is 6950 Central Highway, Pennsauken, NJ 08109, at 11:00 AM on September 5, 2007,
or at such other location, date and time as PPMC and PSF may agree. The time and
date upon which the Closing actually occurs being referred to herein as the
"Closing Date").”


Article II, Section 2.2, paragraph (a)(vii), of the Agreement is amended to read
in its entirety as follows:


“(vii) Resignation and release letters in the form attached as Exhibit B hereto
from each of the current officers and directors of PPMC, together with (i)
signed minutes or a unanimous written consent of the Board of Directors of PPMC
electing and Steven Kempenich as Chief Executive Officer and Acting Secretary,
and Stanislav Rubakh as President and Acting Chief Financial Officer, of PPMC,
effective the Closing Date, and (ii) an instruction letter to PPMC’s Steve
Rubakh as President transfer agent, to be delivered to such transfer agent on
the Closing Date, instructing such transfer agent that the authorized
signatories for PPMC as regards instructions to and review of PPMC legal matters
for such transfer agent are the newly elected President and Secretary of PPMC
listed above and counsel for PSF;”




3. Article VI, section 6.10, of the Agreement is hereby amended to read in its
entirety as follows:


“ARTICLE VI CERTAIN COVENANTS
 
.  .  .


Section 6.10 Disposition of Assets and Liabilities.


Following the Closing, PPMC shall take all action required in order to dispose
of all of PPMC's Assets (other than cash, cash equivalents and marketable
securities) pursuant to the PPMC Dividend, and otherwise as appropriate, and
satisfy all of its Liabilities in accordance with any and all applicable laws
and regulations. PPMC shall indemnify and hold PSF and the PSF SHAREHOLDERS, or
any of them, harmless from and/or against any and all demands, claims, actions
or causes of action, judgments, assessments, losses, liabilities (including tax
liabilities), damages or penalties and reasonable attorneys' fees and related
disbursements suffered by PSF, the PSF SHAREHOLDERS, or any of them, and/or PPMC
resulting from or arising out of or in connection with any such Assets and/or
Liabilities of PPMC.  Following the Closing, PPMC shall use all reasonable
efforts (1) to obtain SEC clearance for and to transmit to its stockholders a
Definitive Information Statement with regard to required stockholder action for
the Reverse Split and (2) to file a Form 10 with the SEC with regard to the PPMC
Dividend, respond promptly to the SEC’s comments on such Form 10 so as to have
such Form 10 declared effective by the SEC as soon as practicable, and proceed
to distribute to stockholders shares of stock representing the PPMC Dividend.


.  .  . "



--------------------------------------------------------------------------------


 
4.           Article VII is amended in Section 7.1, paragraph (k), to read as
follows:


“ARTICLE VII


CONDITIONS TO CONSUMMATION OF THE EXCHANGE


Section 7.1 Conditions to Obligations of PSF.


The obligations of PSF and PSF SHAREHOLDERS to consummate the Exchange shall be
subject to the fulfillment, or written waiver by PSF, at or prior to the
Closing, of each of the following conditions:


.  .  .


 (k) The outstanding shares of Common Stock of PPMC prior to the Closing shall
not exceed 100,000,000 shares.


.  .  . "


 
5.           Miscellaneous.


Section 5.1 Entire Agreement.


This Amendment and the Agreement, and the Schedules and Exhibits hereto, contain
the entire agreement between the parties and supersede all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.


Section 5.2 Amendment and Modifications.


This Amendment may not be further amended, modified or supplemented except by an
instrument or instruments in writing signed by the party against whom
enforcement of any such amendment, modification or supplement is sought.


Section 5.3 Extensions and Waivers.


At any time prior to the Closing, the parties hereto entitled to the benefits of
a term or provision may (a) extend the time for the performance of any of the
obligations or other acts of the parties hereto, (b) waive any inaccuracies in
the representations and warranties contained herein or in any document,
certificate or writing delivered pursuant hereto, or (c) waive compliance with
any obligation, covenant, agreement or condition contained herein. Any agreement
on the part of a party to any such extension or waiver shall be valid only if
set forth in an instrument or instruments in writing signed by the party against
whom enforcement of any such extension or waiver is sought. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, covenant or agreement.


Section 5.4 Successors and Assigns.


This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, provided, however, that no
party hereto may assign its rights or delegate its obligations under this
Amendment without the express prior written consent of the other party hereto.
Except as provided in Article VIII of the Agreement, nothing in this Amendment
is intended to confer upon any person not a party hereto (and their successors
and assigns) any rights, remedies, obligations or liabilities under or by reason
of this Amendment.



--------------------------------------------------------------------------------




Section 5.5 Headings; Definitions.


The Section and Article headings contained in this Amendment are inserted for
convenience of reference only and will not affect the meaning or interpretation
of this Amendment. All references to Sections or Articles contained herein mean
Sections or Articles of the Agreement unless otherwise stated. All capitalized
terms defined herein are equally applicable to both the singular and plural
forms of such terms.


Section 5.6 Severability.


If any provision of this Amendment or the application thereof to any Person or
circumstance is held to be invalid or unenforceable to any extent, the remainder
of this Amendment shall remain in full force and effect and shall be reformed to
render the Amendment valid and enforceable while reflecting to the greatest
extent permissible the intent of the parties.
 
Section 5.7 Counterparts.


This Amendment may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same agreement.


IN WITNESS WHEREOF, each of the parties have caused this Amendment to the
Agreement to be signed by their respective officers hereunto duly authorized,
all as of the date first written above.


PURCHASE POINT MEDIA CORP.


By:  /s/ Albert Folsom
­Name:Albert Folsom,
Title: Chairman and President




POWER SPORTS FACTORY, INC.


By:    /s/ Steve Rubakh
­Name:Stanislav Rubakh,
Title: President
 
 
 

--------------------------------------------------------------------------------


 
 
PSF SHAREHOLDERS’ COUNTERPART SIGNATURE PAGE
 
Name
 
No. of Shs. Of PPMC Preferred
     
/s/ Stanislav Rubakh
   
Stanislav Rubakh­
 
402,800
     
/s/ Shawn Landgraf
   
Shawn Landgraf
 
219,433.40
     
/s/ Steven A. Kempenich
   
Steven A. Kempenich
 
185,833.30
     
/s/ William Callari
   
William Callari
 
189,433.30
     
/s/ Peter Efros
   
Peter A. Efros
 
100,000
     
/s/ Jane Landgraf
   
Jane Landgraf
 
62,500
           
INCUBADORA DEL FUTURO S.L.
          /s/Jose Lugo    
Jose Lugo
   100,000            
/s/ Kimberly Kohler
   
Kimberly Kohler
 
30,000
     
/s/ Norman Rothstein
   
Norman Rothstein
 
40,000
     
/s/ Allan Rothstein
   
Allan Rothstein
 
40,000
     
/s/ Reid Bloom
   
Reid Bloom
 
40,000
     
/s/ Gary Kaplowitz
   
Gary Kaplowitz
 
40,000
     
/s/ Justin Gasarch
   
Justin Gasarch
 
25,000
     
/s/ Bruce Gasarch
   
Bruce Gasarch
 
50,000
     
/s/ Gerald Goodman
   
Gerald Goodman
 
125,000

 
 


 

--------------------------------------------------------------------------------


 






EXHIBIT I


PURCHASE POINT MEDIA CORPORATION


STATEMENT OF DESIGNATIONS, PREFERENCES,
AND RIGHTS OF
CONVERTIBLE PREFERRED STOCK,
SERIES B


Purchase Point Media Corporation, a corporation organized and existing under the
laws of the State of Minnesota (this "Corporation"), hereby certifies that
pursuant to the authority vested in its Board of Directors in Article V of its
Articles of Incorporation, and in accordance with the provisions of Chapter
302A.401, of the Minnesota Statutes 2006, the Board of Directors adopted the
following resolution creating a series of its preferred stock, no par value,
designated as Convertible Preferred Stock, Series B:


RESOLVED, that a series of the class of authorized preferred stock of this
Corporation be hereby created, and that the designation and initial number
thereof and the voting powers, preferences and other special rights and
restrictions of the shares of such series are as follows:


Section 1
Designation and Initial Number


The shares of preferred stock hereby classified shall be designated the
Convertible Preferred Stock, Series B (the "Preferred Stock").  The number of
shares of the Preferred Stock shall be 3,000,000.


Section 2
Dividends


The holder ("Holder") of the Preferred Stock shall be entitled to receive cash
dividends in any fiscal year only if, and to the extent that, a cash dividend or
cash distribution is declared by the Board of Directors and is legally payable
on the Preferred Stock under the provisions of the Minnesota Business
Corporations Act.


Section 3
Voting Rights


(A)           The shares of the Preferred Stock shall be voting.  Each share of
Preferred Stock shall have the number of votes represented by the number of
shares of the Corporation’s Common Stock, no par value (“Common Stock”), into
which such share of Preferred Stock is convertible following effectiveness of
the Reverse Split.  For any voting rights as provided under the Minnesota
Business Corporations Act, such shares shall be voted equally with the shares of
every other series of preferred stock of this Corporation then outstanding on
matters requiring a vote of all holders of preferred stock voting as holders of
preferred stock.


(B)           So long as any shares of Preferred Stock shall be outstanding, in
addition to any other vote or consent required in the Articles of Incorporation
or by law, the consent of the holders of at least 66 2/3% of the shares of the
Preferred Stock at the time outstanding, voting as one class, in person or by
proxy, either in writing without a meeting or by a vote at any meeting called
for the purpose, shall be necessary for effecting or validating any amendment,
alteration, or repeal of any provision of the Articles of Incorporation, or of
the By-Laws of this Corporation, which increases the number of authorized shares
of any class of this Corporation’s stock, which affects adversely the voting
powers, preferences, or other special rights or qualifications, limitations, or
restrictions of the Preferred Stock, or which authorizes the issuance of any
additional class or series of Preferred Stock which is prior to or equal in
right of liquidation preference, voting or dividends to the Preferred
Stock.  The filing of a Statement of Designations, Preferences and Rights for
another series of preferred stock of this Corporation shall be deemed to be an
amendment of the Articles of Incorporation for purposes of this subsection (B).
 
 
 

--------------------------------------------------------------------------------

 

 
Section 4
Liquidation Rights


(A)           Upon the dissolution, liquidation or winding up of this
Corporation, whether voluntary or involuntary, the Holder shall be entitled to
participate ratably, based on the number of shares of Common Stock into which
the Preferred Stock is convertible following effectiveness of the Reverse Split,
in the distribution of the assets of this Corporation.  For purposes of this
Section 4, the merger or consolidation of this Corporation or the sale, lease or
conveyance of all or a substantial part of this Corporation's assets shall not
be deemed to be a liquidation, dissolution or winding up of this
Corporation.  After the payment to the Holder of the full Per Share Liquidation
Value provided for in this Section 4, the Holder as such shall have no right or
claim to any of the remaining assets of this Corporation.


(B)           In the event of any voluntary or involuntary liquidation,
dissolution or winding up of this Corporation which will involve the
distribution of assets other than cash, this Corporation shall promptly engage
competent independent appraisers to determine the value of the assets to be
distributed.  This Corporation shall, upon receipt of such appraiser's valuation
give prompt written notice to the Holder of the appraiser's valuation.






Section 5
Conversion


(A)           At the option of the Holder, each share of Preferred Stock shall
be convertible into Ten (10) Shares of Common Stock at any time on and after the
effectiveness of a one-for-twenty (1:20) reverse split of the outstanding stock
of this Corporation to take place following the closing at which the Preferred
Stock is issued (the “Reverse Split”), pursuant to the provisions of the Share
Exchange and Acquisition Agreement, by and among this Corporation and Power
Sports Factory, Inc., dated April 24, 2007, as amended.




(B)           The Preferred Stock shall be automatically converted, without any
action on the part of the Holder, into Common Stock of this Corporation, on the
basis of one (1) share of Preferred Stock for ten (10) shares of Common Stock,
upon the effectiveness of the Reverse Split.


 (C)           With the exception of the adjustment to the outstanding stock of
this Corporation to be effected by the Reverse Split, in case at any time this
Corporation shall subdivide its outstanding shares of Common Stock into a
greater number of shares or issue shares of Common Stock as a dividend on the
outstanding shares of Common Stock, the number of shares into which each share
of Preferred Stock is convertible shall be proportionately increased, and
conversely, in case this Corporation shall combine its outstanding shares of
Common Stock into a smaller number of shares, the number of shares into which
each share of Preferred Stock is convertible shall be proportionately decreased.


(D)           The Preferred Stock shall not have a sinking fund for the
redemption or purchase of shares of Preferred Stock.






IN WITNESS WHEREOF, the undersigned have executed this Certificate on August 28,
2007.




__________________________________
           Albert Folsom, President
 

 

--------------------------------------------------------------------------------

